DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sakurai et al. (JP 2018160423).
In re claim 1, Sakurai, in figures 1-7, discloses a contact point device comprising: a first fixed contact (23); a movable contactor (25) that has a first movable contact capable of being in contact with the first fixed contact by moving in parallel with a first direction, and extended along a second direction orthogonal to the first direction; a containing chamber (inside 8) that contains the first fixed contact and the first movable contact; and a shielding wall (one of 53-56) disposed inside the containing chamber, wherein the containing chamber has a first space and a second space (on either side of the wall), the shielding wall faces the first space or the second space, the shielding wall includes a partition wall (a part of the shielding wall) located between the first space and the second space, the first space and the second space are disposed side by side in a third direction orthogonal to the first direction and the second direction, and the partition wall is located in the first direction from the first fixed contact and the first movable contact (as seen in the figures).
In re claim 2, Sakurai, in figures 1-7, discloses the partition wall extended along the second direction when viewed in the first direction (as seen in the figures).
In re claim 3, Sakurai, in figures 1-7, discloses that at least one of the first space and the second space is at least a part of an extension space where an arc can be extended (this is the intended purpose of the first and second space in the reference).
In re claim 4, Sakurai, in figures 1-7, discloses a bottom wall (bottom wall can be best seen in figures 1 and 6) located in the first direction from the first space and the second space, and facing the first space and the second space, wherein the partition wall is located between the bottom wall and the first movable contact (the movable contact is closer to the top of the chamber, thus at least some of the partition is located between the contact and the bottom wall).
In re claim 5, Sakurai, in figures 1-7, discloses that the shielding wall has a side wall that protrudes from a peripheral edge of the bottom wall in a direction opposite to the first direction (this is best seen in figure 2).
In re claim 6, Sakurai, in figures 1-7, discloses a drive shaft (37) that moves the movable contactor in parallel with the first direction; and a wall portion that is tubular and disposed inside the containing chamber and surrounds the drive shaft (this is best seen in figure 3 where the a tubular section of the wall allows the shaft to pass through).
In re claim 7, Sakurai, in figures 1-7, discloses  4a permanent magnet (52a) that generates a magnetic flux directed in the second direction between the first fixed contact and the first movable contact.
In re claims 8-9, Sakurai, in figures 1-7, discloses that he permanent magnet is disposed at a position aligned with the movable contactor in the second and third directions (inherent functionality since the magnet extends in all directions).
In re claim 10, Sakurai, in figures 1-7, discloses that the partition wall has electrical insulation (entire body 8 is made of insulating material as discussed in the specification).
In re claim 12, Sakurai, in figures 1-7, discloses two fixed and movable contacts (25b-c, 24, 23).
In re claim 13, Sakurai, in figures 1-7, discloses a coil (34, 86).
In re claim 14, Sakurai, in figures 1-7, discloses the electromagnet device has a yoke that a magnetic flux generated by the exciting coil passes through, the yoke includes a first yoke (10) disposed between the movable contactor and the exciting coil, and the contact point device further includes a cover (bottom part of 8) that has electrical insulation, the cover being disposed between the first yoke and the movable contactor to cover the first yoke.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837